Montgomery App. No. 15298. This cause is pending before the court as a discretionary appeal and cross-appeal and claimed appeal of right. It appears from the records of this court that appellee/cross-appellant has not filed a combined memorandum in support of the cross-appeal and in response to appellant/cross-appellee’s memorandum in support of jurisdiction, due April 2, 1997, in compliance with the Rules of Practice of the Supreme Court, and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal of Lynn E. Office be, and hereby is, dismissed.